DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/IB2019/058919 10/18/2019.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application MEXICO /A/2018/012888 10/19/2018 filed on 04/16/21.

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 04/16/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.        Applicant’s election without traverse of claims 21-36, 39-40 and species (1) stabilizing agent: montmorillonite, viscosifying agent: Xantana gums, filtering reducing agent: copolymer of N-substituted acrylamide, clay inhibiting agent: mixture of polyacrylates with polyacrylamides, with a molecular weight ranging from 1 million g/mol to 15 millions g/mol, alkalizing agent and gas sequestering agent: mono-ethanolamine, thermal stabilizing agent: polymer derived from the alkali metal salt of 2-acrylamide-2-methyl-propane sulfonic acid, foaming agent: a mixture of saturated fatty acids of the alkyl group of 10 carbon atoms to 14 carbon atoms with a range of 2 to 8 moles of ethylene oxide, and gas: air in the reply filed on 11/08/22 is acknowledged.
6.        Upon further review the claims 21-36 and 39-40 have been found as two inventions directed to a composition and a system/apparatus, respectively. 
            The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or
corresponding special technical features for the following reasons: The common
technical feature in all groups is the drilling fluid composition of claim 21. This element
cannot be a special technical feature under PCT Rule 13.2 because the element is
obvious over prior arts. Lafitte (US 2015/0072902) discloses a foamed fluid such as
drilling fluid composition comprising a base fluid, a stabilizing agent, a viscosifying
agent, a clay inhibiting agent such as KCI or tetramethyl ammonium chloride (TMAC),
tetraethylenepentamine (read on an alkalizing agent and acid gas sequestering agent), a thermal stabilizing agent, and foaming agent (para [0093], [0022], [0061], [0136], [0141], [0170], [0182]). Lafitte does not disclose a filtering reducing agent.
           However, Chen (CN 104232038) discloses a foamed drilling fluid comprising a filtrate reducer (para [0005)]).
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Chen to provide aa foamed drilling fluid composition comprising a filtrate reducer in order to use such fluid in the well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a filtrate reducers to reduce fluid loss to the formation caused by the liquid phase of the drilling fluid. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the filtrate reducer of Chen would be effective in the drilling fluid of Lafitte.
7.          During a telephone conversation with Holby Abern on 11/30/22 a provisional election was made without traverse for Claims 21-36. Affirmation of this election must be made by applicant’s in replying this Office action.
8.        Claims 37-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 21-40 are pending and claims 21-36 are examined below.

Claim Objections
9.        Claim 23, 28-29, 31 are objected to because of the following informalities: 
           In claim 23 the recitations “at least one of a type of” and “a type of” are redundant. Applicants are suggested to delete the recitations.
            Regarding claim 28, applicants specification (para [0031]) defines clay inhibiting agent and shale inhibiting agents are same. The base claim represent clay inhibiting agent. Accordingly, applicants are suggested, in claim 28, to change the recitation “further comprising a shale inhibiting agent of” to “wherein the clay inhibiting agent comprising” and “and mixtures thereof” to “or mixtures thereof.” In this Office action the features are treated in an alternate form. 
            Regarding claim 29, applicants specification (para [0031]) defines clay inhibiting agent and shale inhibiting agents are same. The base claim represent clay inhibiting agent. Accordingly, applicants are suggested in claim 29 to change the recitation “the shale inhibiting agent” to “wherein the clay inhibiting agent” and “and mixtures thereof” to “or mixtures thereof.” In this Office action the features are treated in an alternate form.
          In claims 31, applicants are suggested to change recitation “tri-alcohol” to “trialcohols” for consistency.           
          Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.        Claims 21-27, 30, 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claims 21-27, 30, 33, improperly recite the Markush group in the form of “selected from a group of A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Claim 25, improperly recite the Markush group in the form of “one or more from the group of group of A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h). In this office action the claim is treated as Markush claim. 
         Claim 32, improperly recite the Markush group in the form of “selected from a group of A, B, or C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
         In claim 30, the recitation “amines derived from mono-di and amines derived from trialcohols” is not clear. Amines derived from mono-di seems to be incomplete sentence. Applicants are suggested to redefine the term or delete it.

           Claim Rejections - 35 USC § 112
12.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.       Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 is broader than base claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
14.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.        Claims 21-23, 28-31, 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte (US 2015/0072902) in view of Chen (CN 104232038).
            Regarding claims 21-23, 28-31, Lafitte discloses a foamed fluid such as drilling fluid composition comprising a base fluid, clay such as montmorillonite, smectite, hectorite (read on stabilizing agent), a viscosifying agent, a clay inhibiting agent such as KCl or tetramethyl ammonium chloride (TMAC), tetraethylenepentamine or triethanolamine (read on an alkalizing agent and acid gas sequestering agent), a thermal stabilizing agent such as AMPS copolymers, and foaming agent (para [0022], [0061], [0093], [0103], [0110], [0136], [0141], [0170], [0182]). Lafitte does not disclose a filtering reducing agent.
           However, Chen discloses a foamed drilling fluid comprising a filtrate reducer (para [0005]). 
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Chen to provide a foamed drilling fluid composition comprising a filtrate reducer in order to use such fluid in the well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a filtrate reducers to reduce fluid loss to the formation caused by the liquid phase of the drilling fluid. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the filtrate reducer of Chen would be effective in the drilling fluid of Lafitte.
           In claim 21, the recitation “for water-based foamed fluid with thermal stability
higher than 180°C for drilling depressed areas in oil and gas wells” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 21 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claims 35-36, Lafitte discloses a foamed fluid such as drilling fluid composition comprising a base fluid, clay such as montmorillonite, smectite, hectorite (read on stabilizing agent), a viscosifying agent, a clay inhibiting agent such as KCl or tetramethyl ammonium chloride (TMAC), tetraethylenepentamine or triethanolamine (read on an alkalizing agent and acid gas sequestering agent), a thermal stabilizing agent such as AMPS copolymers, gas such as air, and foaming agent (para [0022], [0061], [0093], [0103], [0110], [0136], [0141], [0170], [0182]). Lafitte does not disclose a filtering reducing agent.
           However, Chen discloses a foamed drilling fluid comprising a filtrate reducer (para [0005]). 
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Chen to provide a foamed drilling fluid composition comprising a filtrate reducer in order to use such fluid in the well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a filtrate reducers to reduce fluid loss to the formation caused by the liquid phase of the drilling fluid. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the filtrate reducer of Chen would be effective in the drilling fluid of Lafitte.
           In claim 35, the recitation “water-based foamed fluid with thermal stability
higher than 180°C for drilling depressed areas in oil and gas wells” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 35 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. The presence of gas and foaming agent in the composition inherently teaches the gas bubble occluded in the composition.
17.       Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Chen as applied to claim 21 above and further in view of Hodge (US 5591699). 
         Lafitte includes the features of claim 21 above.
         Regarding claims 24-26, Lafitte does not disclose the viscosifying agent is a
polymer having an average molecular weight of 2 x 106 g/mol and comprising at least one member selected from a group of natural polyaccharides of xanthan gum produced by Xanthomona campestris 
        However, Hodge discloses a drilling fluid comprising a viscosifying agent such as xanthan gum produced by Xanthomona campestris of molecular weight 1 to 15 million 
 (column 4, lines 51-52, claims 1-5), encompassing claimed molecular weight of 2 x 106 g/mol. 
       At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Hodge to provide a composition comprising a viscosifying agent such as xanthan gum produced by Xanthomona campestris of molecular weight 1 to 15 million in order to use such fluid in the well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
18.      Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Chen as applied to claim 21 above and further in view of Tang (CN 104449600). 
         Lafitte includes the features of claim 21 above.
         Regarding claim 27, Lafitte does not disclose the filtering reducing agent
is a copolymer having average molecular weight in a range from 2x106 to 4x106 g/mol, wherein the copolymer comprises N-substituted acrylamides.
        However, Tang discloses a drilling fluid comprising a filtrate reducer copolymer of  N-substituted acrylamide, wherein the copolymer has the average molecular weight of 10000-2000000 (abstract), overlapping instant claim range of 2x106 to 4x106 g/mol at the end point. 
       At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Tang to provide a composition comprising a filtrate reducer copolymer of  N-substituted acrylamide, wherein the copolymer has the average molecular weight of 10000-2000000 in order to use such fluid in the well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
          The examiner takes note of the fact that the prior art molecular weight range of 10000-2000000 overlaps the claimed range of 2x106 to 4x106 g/mol at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
19.      Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Chen as applied to claim 21 above and further in view of Meadors (US 2603598). 
         Lafitte includes the features of claim 21 above.
         Regarding claim 30-31, Lafitte does not disclose the ethanolamine alkalizing agent
        However, Meadors discloses a drilling fluid comprising alkalizing agent ethanolamine and functionally equivalent triethanolamine (claims 1-3). 
         It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the ethanolamine of the claims in the composition of modified Lafitte as alkalizing agent because Meadors teaches that the claimed ethanolamine and triethanolamine of Lafitte are functionally equivalent, and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
20.        Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Chen  as applied to claim 21 above, and further in view of Maria (EP 0668339).
           Lafitte includes features of claim 21 above.
           Regarding claim 32, Lafitte does not include claimed thermal stabilizing agent polymer of the molecular weight range of 8x106 g/mol to 14x106 g/mol. 
           However, Maria discloses a drilling fluid comprising thermal stabilizing agent polymer such as polyvinylpyrrolidone of the molecular weight of at least 10,000 (page 4, lines 9-11), encompassing instant claim  range of 8x106 g/mol to 14x106 g/mol.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Maria to provide a composition comprising thermal stabilizing agent polymer such as polyvinylpyrrolidone of the molecular weight of at least 10,000 in order to use such fluid in well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
21.      Claims 33-34  are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Chen  as applied to claim 21 above, and further in view of Gallus (US 3601194).
           Lafitte includes features of claim 21 above.
           Regarding claim 33-34, Lafitte does not disclose foaming agent such as C10-C14 saturated fatty acid ethoxylated with 2-8 moles of ethylene oxide. 
           However, Gallus discloses a drilling fluid comprising surfactant (read on foaming agent) such as coconut fatty acid (encompassing C10-C14 saturated fatty acid) ethoxylated with 4-6 ethylene oxide (column 1, lines 7-18, column 8, lines 18-20).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lafitte with the aforementioned teachings of Gallus to provide a composition comprising surfactant/foaming agent such as coconut fatty acid  ethoxylated with 4-6 ethylene oxide in order to use such fluid in well bore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
 
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766